Ladd, J.—
The correctness of the court’s ruling on the demurrer, in so far as the demand for a money judgment was held to be barred by the statute of limitations, is not *724questioned. The sum stipulated, if not previously paid to John G. Wood or his wife, became due his heirs at the rate of $450 per annum after his wife’s death in 1876, and therefore more than ten years had elapsed after the maturity of the latest payment possible before this suit was begun. The contention of appellants is that the agreement and deed should be construed as a single transaction by which Wm. K. Wood took the land impressed with a trust to be executed for the benefit of John Gr. Wood and wife or their heirs. If so, the trust must have been created by the contract. That, however, recites a sale of the land for $3,000, to be paid in “ provision, clothing, fuel, confections, and other necessities at their cost value at' the time so furnished,” supplied John G. Wood and wife during their lives, provided it is sufficient; if not, Wm. K. Wood is to be released upon payment of such amount. If, however, a portion remained after their death, it was to be distributed to the heirs of the grantor. So there was a deed purporting to be an absolute conveyance of the land, under a contract asserting that it was a sale and definitely fixing the purchase price. The only obligation of the grantee was to pay this price. He was not bound to retain the land, nor were the grantor, his wife, or heirs to be paid from its income, or the proceeds to be derived from its sale. As he owed no duty with respect to the property, it was not impressed with a trust A trust- is defined as “ an obligation upon a person arising out of a confidence reposed in him to apply property faithfully -and according to such confidence.” Perry on Trusts, section 2.
The most that can be said is that the right to proceed against the land to enforce payment of the purchase price was attempted to be preserved by a crude forfeiture clause, which appellants seem to think indicates that an equitable interest in the land was retained by the grantor. After reciting the conditions of payment, it provides that: “ If default be made in fulfilling this agreement or any part thereof on the part of the said party of the second part, then *725and in snch case the said party of the first part, or his legal heirs, shall be at liberty to consider this contract as forfeited and anulled, and to dispose of the said lands to any other person in the same manner as if this contract had never been made.” The default contemplated relates solely to the 'matter of payments, and not the use or disposition of the property, its income, or proceeds, and the forfeiture clause was available only in the event of omission to pay the purchase price as stipulated. As contended by appellants, no particular form of words is required to create a trust. Quinn v. Shields, 62 Iowa, 129. The language must be such, however, that the intention to effect that object shall be clearly manifested. The mere obligation to pay moneys or furnish support in consideration of a conveyance is not a trust. Riddle v. Beattie, 77 Iowa, 168. Nor is a contract of security for such payment,. unless it involves the use or care of the property conveyed for the benefit of the grantor, or to make the payments stipulated. No obligation whatever with respect to the land was assumed by the grantee, and therefore he cannot be said to have taken or retained the title for the benefit of any one save himself. None of the numerous authorities cited by appellant are inconsistent with the views here expressed. The ruling of the court in sustaining the demurrer is approved.— Affirmed,.